NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1 
 

                United States Court of Appeals
                                For the Seventh Circuit 
                                Chicago, Illinois 60604 
                                             
                              Submitted January 11, 2017* 
                               Decided January 13, 2017 
                                             
                                         Before 
 
                     FRANK H. EASTERBROOK, Circuit Judge 
                      
                     ANN CLAIRE WILLIAMS, Circuit Judge 
                      
                     DAVID F. HAMILTON, Circuit Judge 
 
No. 16‐2711 
 
FERNANDO MARTINEZ ALVAREZ,                      Petition for Review of an Order of the 
      Petitioner,                               Board of Immigration Appeals. 
                                                 
      v.                                        No. A208‐506‐168 
 
LORETTA E. LYNCH, 
Attorney General of the United States, 
      Respondent. 

                                       O R D E R 

       Fernando Martinez Alvarez, a citizen of Mexico, challenges the Board of 
Immigration Appeals’s conclusion that his due process rights were not violated at his 
removal hearing before an immigration judge. Martinez Alvarez maintained that the IJ 
erred by not advising him of his right to apply for asylum, withholding of removal, or 



                                                 
            * We have unanimously agreed to decide the case without oral argument because 

the briefs and record adequately present the facts and legal arguments, and oral 
argument would not significantly aid the court. See FED. R. CIV. P. 34(a)(2)(C). 
No. 16‐2711                                                                      Page 2 
 
protection under the Convention Against Torture. But the IJ was not required to advise 
him of possible forms of relief, so we deny the petition for review. 

       Martinez Alvarez entered the United States without admission or inspection in 
1991, and in 2009 was convicted of robbery in Illinois, 720 ILCS 5/18‐1A, and sentenced 
to six months in jail. 

       Removal proceedings were initiated several years later, in early 2016. At that 
time, Martinez Alvarez, after waiving his right to counsel, admitted that he had entered 
the country illegally, that he had been convicted of robbery, and that robbery was a 
crime involving moral turpitude. The IJ found him removable. The IJ then determined 
that he was not eligible for any relief; in reaching this determination, the IJ confirmed 
with him that he was not afraid of being harmed if he returned to Mexico. Martinez 
Alvarez asked the IJ to grant him voluntary departure, but she explained that his crime 
involving moral turpitude barred him from this relief. 

       Martinez Alvarez appealed to the Board, asserting that the IJ did not give him a 
“chance to speak of my fear to return.” For the first time, he elaborated that he is 
homosexual; that he previously had been kidnapped and tortured in Mexico because of 
his sexuality; that this kidnapping precipitated his flight from Mexico; and that his 
removal would place extreme hardship on his U.S.‐citizen daughter, whose mother had 
died, leaving him as the sole parent. 

       The Board understood Martinez Alvarez’s submission to argue that the IJ erred 
by not “advising him of his right to apply for asylum, withholding of removal, or 
protection under the Convention Against Torture.” The Board acknowledged that IJs 
must inform an alien of the availability of relief when circumstances reflect his or her 
“apparent eligibility” for that relief, or when one expresses a fear of harm upon return. 
But here Martinez Alvarez had testified that he was not afraid to return to Mexico, and 
due process did not require an IJ to advise aliens of the availability of relief for which 
there was no apparent eligibility. The one year allowed for applications for asylum ran 
long ago, see 8 U.S.C. § 1158(a)(2)(B). 

        Martinez Alvarez’s petition for review simply reproduces—almost verbatim—
the brief that he submitted to the Board. But as the Board properly explained, the IJ had 
no duty to inform Martinez Alvarez of the availability of relief, given that his answers 
to her questions did not suggest that he might have been eligible for relief. “[U]ntil the 
[alien] himself or some other person puts information before the judge that makes such 
eligibility “apparent,” this duty does not come into play.” Vahora v. Holder, 626 F.3d 907, 
No. 16‐2711                                                                          Page 3 
 
920 (7th Cir. 2010) (internal quotation omitted). And even if we construe his petition to 
argue that the Board impermissibly ignored arguments or evidence that is favorable to 
him, the Board’s review is limited to the record before the IJ. See 8 C.F.R. 
§ 1003.1(d)(3)(iv) (“the Board will not engage in factfinding in the course of deciding 
appeals”). The record before the IJ did not reflect that he feared harm in Mexico or that 
he experienced any persecution in the past.   

       The petition for review is DENIED.